DETAILED ACTION
Claims 1-7 of 23 October 2020 are allowed. The terminal disclaimer of 15 January 2021 has been received and is approved. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance for claims 1-7: prior art of record does not teach or suggest the subject matter of independent claim 1. More specifically, the prior art of record does not disclose  identifying an IoT apparatus in use by a user and that is communicatively linked to a mobile device used by the user; determining whether documentation for the IoT apparatus is located on the IoT apparatus or on the mobile device; responsive to determining that the documentation for the IoT apparatus is located on the IoT apparatus or on the mobile device, determining whether the documentation for the IoT apparatus located on the IoT apparatus or on the mobile device is a latest version of the documentation; responsive to determining that the documentation for the IoT apparatus located on the IoT apparatus or on the mobile device is not the latest version of the documentation, automatically accessing, using a processor, the latest version of the documentation from at least one resource external to the IoT apparatus and the mobile device; and initiating presentation of at least a portion of the latest version of the documentation on a display. All respective dependent claims are allowable for the same reasons.
The following are relevant prior art references made of record, but do not anticipate or obviate the claimed subject matter, including the above-mentioned claim limitations:

REMOTE OPERATION DEVICE AND GUIDANCE SYSTEM
20180282131; see paragraphs 30, 45, 46

Gomes et al.
Method and apparatus for applying information through a firewall remotely via a mobile device
20020120755; see paragraph 20

Kikkawa et al.
INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND PROGRAM
20110302300; see paragraph 78





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED H HASAN/Primary Examiner, Art Unit 2154